Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2001/0032691 A1) in view of Ishigaki et al. (US 2020/0062043 A1).
Regarding claim 1, Ohsawa teaches a tire (Para. [0127]) with a tread portion provided with grooves (Fig. 1, 5, 7, Ref. Num. 14, 16) where each groove includes a pair of walls and at least one of the groove walls is provided with a pattern portion (Fig. 1, 5, 7, Ref. Num. 23) of micro-protrusions (Fig. 4, Ref. Num. 24). However, Ohsawa does not teach that the micro-protrusions are provided at a density of 1 to 5 per 1 mm2.
In an analogous art, Ishigaki teaches a tire with small micro-protrusions (Fig. 2, Ref. Num. 11), that can be provided on the tread surface (Para. [0037]), that are provided at a density of 2 to 10 per mm2 (Para. [0041]). Ishigaki does not expressly disclose a value of 1 to 5; however, it would have been obvious to a person of ordinary skill in the art to configure the density of the micro-protrusions within the claimed range since Ishigaki discloses the density of the micro-protrusions as between 2 and 10 (Para. [0041]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohsawa with Ishigaki in order to provide the micro-protrusions at a density of 2 to 10 per mm2. This modification will create visual contrast between the pattern portion and the non-pattern portion (Ishigaki; Para. [0040]).
	Regarding claim 2, Ohsawa teaches that the pattern portion is provided on both groove walls (Fig. 1, 5, 7, Ref. Num. 14, 16; Para. [0135]).
	Regarding claim 3, Ohsawa teaches that the pattern portion is provided on both circumferential and axial grooves (Fig. 5, Ref. Num. 14, 16, 23).
	Regarding claim 4, Ohsawa teaches that the pattern portion is provided from the top of the groove to near the bottom of the groove in the depth direction (Fig. 5, Ref. Num. 23). While Ohsawa doesn’t explicitly teach the pattern portion being provided in a range of 20% to 60% of the groove depth, it would have been obvious to form the pattern portion in that range as Ohsawa teaches the pattern portion being formed from the groove opening to near the bottom (Fig. 5, Ref. Num. 23), said range overlapping the claimed range. 
Regarding claim 5, Ohsawa teaches that the height of the micro-protrusions is between 0.01 mm and 0.5 mm (Para. [0136]). Ohsawa does not expressly disclose a value of 0.1 to 0.5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the height of the micro-protrusions within the claimed range since Ohsawa discloses the height of the micro-protrusions as between 0.01 mm and 0.5 mm (Para. [0136]), said range overlapping the claimed range.
Regarding claim 6, Ohsawa teaches that the outer diameter of the micro-protrusions is between 0.01 mm and 0.5 mm (Para. [0136]). Ohsawa does not expressly disclose a value of 0.1 to 0.5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the outer diameter of the micro-protrusions within the claimed range since Ohsawa discloses the outer diameter of the micro-protrusions as between 0.01 mm and 0.5 mm (Para. [0136]), said range overlapping the claimed range.
Regarding claim 7, Ohsawa teaches that each micro-projection has a truncated columnar shape (Fig. 4, Ref. Num. 24).
	Regarding claim 8, Ohsawa teaches that each micro-protrusion has a top portion (Fig. 4, Ref. Num. 24); however, Ohsawa does not teach that each protrusion has a recess provided at the top portion. 
	In an analogous art, Ishigaki teaches that the micro-protrusions are provided with a recess (Fig. 2, Ref. Num. 14) in its top portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohsawa with Ishigaki in order to provide recesses in the top portion of the micro-protrusions. This modification will improve the contrast and visibility of the pattern portion (Ishigaki; Para. [0047]).
Regarding claim 9, Ohsawa does not teach the depth of the recess; however, Ishigaki teaches that the depth of the recess is between 15% and 100% of the depth of the micro-protrusion (Ishigaki; Para. [0062], [0063]). Ishigaki does not expressly disclose a value of 70% to 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the recess within the claimed range since Ishigaki discloses the depth of the recess as between 15% and 100% (Para. [0062], [0063]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohsawa with Ishigaki in order to form the recess with a depth of between 15% and 100% of the depth of the micro-protrusion. This modification will secure good contrast between the pattern portion and non-patterned portion (Ishigaki; Para. [0062], [0063]).
Regarding claim 10, Ohsawa does not teach the recess has an area decreasing toward the inner side; however, Ishigaki teaches that the recess has an area that decreases toward the inner side (Ishigaki; Para. [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohsawa with Ishigaki in order to form the recess has an area decreasing toward the inner side. This modification will allow dust to self-eject from the recess (Ishigaki; Para. [0061]).
Regarding claim 11, Ohsawa does not teach the recess has a circular shape; however, Ishigaki teaches that the recess has a circular shape (Ishigaki; Para. [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohsawa with Ishigaki in order to form the recess with circular shape. This modification will allow the light effect to be present in every direction (Ishigaki; Para. [0060]).
Regarding claim 12, Ohsawa teaches that the grooves have a groove bottom (Fig. 5, 7) that are not provided with the pattern portion.
Regarding claim 13, Ohsawa teaches that no protrusions, including the pattern portion, are provided within 10% of the groove depth from the bottom of each groove (Fig. 10, Ref. Num. d; Para. [0093]).
Regarding claim 14, Ohsawa teaches that the pattern portion is provided over the whole longitudinal length of the groove (Fig. 5, 7, Ref. Num. 23).
Regarding claim 15, Ohsawa does not teach the distance between micro-protrusions. 
In an analogous art, Ishigaki teaches that the pitch of the micro-protrusions is between 0.6 mm and 1.0 mm (Para. [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohsawa with Ishigaki to have the pitch of the micro-protrusions be between 0.6 and 1.0 mm. This modification will make the protrusions look darker and make the contrast clearer (Ishigaki; Para. [0068]). When the protrusions have a pitch of 0.6 to 1.0 mm and a diameter of 0.01 to 0.5 mm, the distance between protrusions is between 0.1 mm and 0.99 mm. Ishigaki does not expressly disclose a value of 0.2 mm or less; however, it would have been obvious to a person of ordinary skill in the art to configure the distance between micro-protrusions within the claimed range since Ishigaki discloses the distance between micro-protrusions as between 0.1 mm and 0.99 mm, said range overlapping the claimed range.
	Regarding claim 16, Ohsawa in view of Ishigaki teaches that the diameter of the outer end of the recess is 0.10 to 0.50 mm (Ishigaki; Para. [0064] and the diameter of the inner end of the recess is less than 0.45 mm (Para. [0066]). These diameters can be used to find a range of A2/A1 values that are between 0% and 81%. Ishigaki does not expressly disclose a value of 20% to 60%; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio of A2/A1 within the claimed range since Ishigaki discloses the ratio of A2/A1 as between 0% and 81%, said range overlapping the claimed range.
Regarding claim 17, Ohsawa does not teach the width of the top portion excluding the recess; however, Ishigaki teaches that width of the top portion excluding the recess is 0.05 mm to 0.20 mm (Ishigaki; Para. [0058]). Ishigaki does not expressly disclose a value of 0.03 mm to 0.08 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the top portion excluding the recessed portion within the claimed range since Ishigaki discloses the width of the top portion excluding the recessed portion as between 0.05 mm to 0.20 mm (Ishigaki; Para. [0058]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohsawa with Ishigaki in order to form the width of the top portion excluding the recess is 0.05 mm to 0.20 mm. This modification will improve the contrast of the pattern portion while decreasing the possibility of cracking (Ishigaki; Para. [0058]).
Regarding claim 18, Ohsawa teaches an embodiment where each groove includes a plurality of micro-protrusion groups (Fig. 1, Ref. Num. 23) that are arranged with a gap larger than the outer diameter of each micro-protrusion.
Regarding claim 19, Ohsawa in view of Ishigaki teaches that the recess can be formed in an embodiment where the recess has a constant area (Fig. 4, Ref. Num. 14; Para. [0073]).
Claims 1, 5-11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al. (US 2020/0062043 A1) in view of Paturle (US 2009/0218019 A1).
Regarding claim 1, Ishigaki teaches a tire (Para. [0028]) with a tread portion provided with grooves (Fig. 1; grooves are a fundamental part of a tire tread) where each groove includes a pair of walls and a pattern portion of small micro-protrusions (Fig. 2, Ref. Num. 11) that are provided at a density of 2 to 10 per mm2 (Para. [0041]). Ishigaki does not expressly disclose a value of 1 to 5; however, it would have been obvious to a person of ordinary skill in the art to configure the density of the micro-protrusions within the claimed range since Ishigaki discloses the density of the micro-protrusions as between 2 and 10 (Para. [0041]), said range overlapping the claimed range. Ishigaki teaches that these micro-protrusions can be formed on the outer surface of the tread portion (Para. [0037]); however, Ishigaki does not explicitly teach that the micro-protrusions are provided on the groove walls. It would have been obvious to one of ordinary skill in the art before the effective filing date to put the micro-protrusions on the walls of the grooves as they are a part of the outer surface of the tread portion and that it was already known to put the same micro-protrusions from the tire sidewall into the grooves of the tire to obtain the visual benefits as described in paragraph 44 of Paturle.
Regarding claim 5, Ishigaki teaches that the height of the micro-protrusions is between 0.15 mm and 0.5 mm (Para. [0056]). 
Regarding claim 6, Ishigaki teaches that the outer diameter of the micro-protrusions is between 0.30 mm and 0.70 mm (Para. [0055]). Ishigaki does not expressly disclose a value of 0.1 to 0.5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the outer diameter of the micro-protrusions within the claimed range since Ishigaki discloses the outer diameter of the micro-protrusions as between 0.30 mm and 0.70 mm (Para. [0070]), said range overlapping the claimed range.
Regarding claim 7, Ishigaki teaches that each micro-projection has a truncated columnar shape (Fig. 2, Ref. Num. 11).
	Regarding claim 8, Ishigaki teaches that the micro-protrusions are provided with a recess (Fig. 2, Ref. Num. 14) in its top portion.
	Regarding claim 9, Ishigaki teaches that the depth of the recess is between 15% and 100% of the depth of the micro-protrusion (Para. [0062], [0063]). Ishigaki does not expressly disclose a value of 70% to 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the recess within the claimed range since Ishigaki discloses the depth of the recess as between 15% and 100% (Para. [0062], [0063]), said range overlapping the claimed range.
Regarding claim 10, Ishigaki teaches that the recess has an area that decreases toward the inner side (Para. [0061]).
Regarding claim 11, Ishigaki teaches that the recess has a circular shape (Para. [0060]).
Regarding claim 15, Ishigaki teaches that the pitch of the micro-protrusions is between 0.6 mm and 1.0 mm (Para. [0068]). When the protrusions have a pitch of 0.6 to 1.0 mm and a diameter of 0.30 to 0.70 mm, the distance between protrusions is between 0.1 mm and 0.7 mm. Ishigaki does not expressly disclose a value of 0.2 mm or less; however, it would have been obvious to a person of ordinary skill in the art to configure the distance between micro-protrusions within the claimed range since Ishigaki discloses the distance between micro-protrusions as between 0.1 mm and 0.7 mm, said range overlapping the claimed range.
Regarding claim 16, Ishigaki teaches that the diameter of the outer end of the recess is 0.10 to 0.50 mm (Ishigaki; Para. [0064] and the diameter of the inner end of the recess is less than 0.45 mm (Para. [0066]). These diameters can be used to find a range of A2/A1 values that are between 0% and 81%. Ishigaki does not expressly disclose a value of 20% to 60%; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio of A2/A1 within the claimed range since Ishigaki discloses the ratio of A2/A1 as between 0% and 81%, said range overlapping the claimed range.
Regarding claim 17, Ishigaki teaches that width of the top portion excluding the recess is 0.05 mm to 0.20 mm (Para. [0058]). Ishigaki does not expressly disclose a value of 0.03 mm to 0.08 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the top portion excluding the recessed portion within the claimed range since Ishigaki discloses the width of the top portion excluding the recessed portion as between 0.05 mm to 0.20 mm (Para. [0058]), said range overlapping the claimed range.
Regarding claim 19, Ishigaki teaches that the recess can be formed in an embodiment where the recess has a constant area (Fig. 4, Ref. Num. 14; Para. [0073]).

Claims 1, 3, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al. (US 2019/0329599 A1) in view of Ohsawa (US 2001/0032691 A1) and Ishigaki et al. (US 2020/0062043 A1).
Regarding claim 1, Horiguchi teaches a tire (Para. [0026]) with a tread portion provided with grooves (Fig. 1, Ref. Num. 4, 5, 10, 26, 27, 30) where each groove includes a pair of walls. However, Horiguchi does not teach that at least one groove wall is provided with a pattern portion of micro-protrusions. 
In an analogous art, Ohsawa teaches a tire where the walls of the circumferential and axial grooves are provided with a number of projections (Fig. 5) that include a pattern portion (Fig. 5, Ref. Num. 23) made up of a plurality of micro-projections (Fig. 4, Ref. Num. 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Horiguchi with Ohsawa to form the groove walls of the tire with a number of projections that include a pattern portion made of micro-projections. This modification will improve the wet performance of the tire (Ohsawa; Para. [0145]). However, Ohsawa does not teach that the micro-protrusions are provided at a density of 1 to 5 per 1 mm2.
In an analogous art, Ishigaki teaches a tire with small micro-protrusions (Fig. 2, Ref. Num. 11), that can be provided on the tread surface (Para. [0037]), that are provided at a density of 2 to 10 per mm2 (Para. [0041]). Ishigaki does not expressly disclose a value of 1 to 5; however, it would have been obvious to a person of ordinary skill in the art to configure the density of the micro-protrusions within the claimed range since Ishigaki discloses the density of the micro-protrusions as between 2 and 10 (Para. [0041]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Horiguchi and Ohsawa with Ishigaki in order to provide the micro-protrusions at a density of 2 to 10 per mm2. This modification will create visual contrast between the pattern portion and the non-pattern portion (Ishigaki; Para. [0040]).
 Regarding claim 3, Ohsawa teaches that the pattern portion is provided on both circumferential and axial grooves (Fig. 5, Ref. Num. 14, 16, 23).
Regarding claim 20, Horiguchi teaches that the circumferential grooves include a pair of crown circumferential grooves (Fig. 1, Ref. Num. 5) and a pair of shoulder circumferential grooves (Fig. 1, Ref. Num. 4) and that the axial grooves include crown axial grooves (Fig. 1, Ref. Num. 31, 32), middle axial grooves (Fig. 1, Ref. Num. 10), shoulder axial grooves (Fig. 1, Ref. Num. 26), and shoulder small axial grooves (Fig, 1, Ref. Num. 27).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749